Exhibit 10.3

 

 



LIMITED GUARANTEE

 

LIMITED GUARANTEE, dated as of June 15, 2020 (this “Limited Guarantee”), by Mr.
Jie Han (the “Guarantor”), in favor of China XD Plastics Company Limited, a
Nevada corporation (the “Guaranteed Party”). Reference is hereby made to that
certain Agreement and Plan of Merger, dated as of the date hereof (as the same
may be amended, restated, supplemented or otherwise modified from time to time
in accordance with its terms, the “Merger Agreement”), by and among the
Guaranteed Party, Faith Dawn Limited, an exempted company with limited liability
incorporated under the Laws of the Cayman Islands (“Parent”), and Faith Horizon
Inc., a Nevada corporation and a wholly-owned subsidiary of Parent (“Merger
Sub”). Capitalized terms used herein but not otherwise defined have the meanings
ascribed to them in the Merger Agreement.

1.                  LIMITED GUARANTEE.

(a)               The Guarantor hereby absolutely, irrevocably and
unconditionally guarantees to the Guaranteed Party, subject to the terms and
conditions set forth herein, but only up to the Maximum Amount (as defined
below), 100% of Parent’s obligation (i) to pay to the Guaranteed Party the
Parent Termination Fee if and when required pursuant to Section 9.3(b) of the
Merger Agreement, plus (ii) the reimbursement obligations pursuant to Section
7.7(b) and Section 9.3(c) of the Merger Agreement (collectively, the “Guaranteed
Obligation”), plus (iii) all costs and expenses (including attorney’s fees and
expenses) reasonably incurred by the Company in connection with the enforcement
of its rights under Section 10.11 (Specific Performance) of the Merger Agreement
that results in a judgement against Parent, Merger Sub, the Rollover
Stockholders or the Guarantor; provided that in no event shall the Guarantor’s
aggregate liability under this Limited Guarantee exceed US$2,100,000 (the
“Maximum Amount”), it being understood that this Limited Guarantee may not be
enforced against the Guarantor without giving effect to the Maximum Amount (and
to the provisions of Section 8 and Section 9). The Guaranteed Party hereby
agrees that in no event shall the Guarantor be required to pay to any Person
under, in respect of, or in connection with, this Limited Guarantee, an amount
in excess of the Maximum Amount, and that the Guarantor shall not have any
obligation or liability to the Guaranteed Party relating to, arising out of or
in connection with, this Limited Guarantee, the Equity Commitment Letter, the
Support Agreement or the Merger Agreement other than as expressly set forth
herein. This Limited Guarantee may be enforced for the payment of money only.
All payments hereunder shall be made in lawful money of the United States, or
other currencies if otherwise agreed by the parties hereto, in immediately
available funds.

(b)               All payments made by the Guarantor pursuant to this Limited
Guarantee shall be free and clear of any deduction, offset, defense, claim or
counterclaim of any kind.

(c)               The Guarantor agrees to pay on demand all reasonable and
documented out-of-pocket expenses (including reasonable fees and expenses of
counsel) incurred by the Guaranteed Party in connection with the enforcement of
its rights hereunder in the event that (i) the Guarantor asserts in any
arbitration, litigation or other proceeding that this Limited Guarantee is
illegal, invalid or unenforceable in accordance with its terms and the
Guaranteed Party prevails in such arbitration, litigation or other proceeding or
(ii) the Guarantor fails or refuses to make any payment to the Guaranteed Party
hereunder when due and payable and it is determined judicially or by arbitration
that the Guarantor is required to make such payment hereunder.



1 
 

 

 

2.                  NATURE OF GUARANTEE.

The Guaranteed Party shall not be obligated to file any claim relating to the
Guaranteed Obligations in the event that Parent or Merger Sub becomes subject to
a bankruptcy, reorganization or similar proceeding, and the failure of the
Guaranteed Party to so file shall not affect the Guarantor’s obligations
hereunder. Subject to the terms hereof, the Guarantor’s liability hereunder is
absolute, unconditional, irrevocable and continuing irrespective of any
modification, amendment or waiver of or any consent to departure from the Merger
Agreement that may be agreed to by Parent or Merger Sub (except where this
Limited Guarantee is terminated in accordance with Section 8). In the event that
any payment to the Guaranteed Party in respect of the Guaranteed Obligations is
rescinded or must otherwise be returned for any reason whatsoever, the Guarantor
shall remain liable hereunder with respect to the Guaranteed Obligations
(subject to the Maximum Amount) as if such payment had not been made by the
Guarantor. This Limited Guarantee is an unconditional guarantee of payment and
not of collection. This Limited Guarantee is a primary obligation of the
Guarantor and is not merely the creation of a surety relationship, and the
Guaranteed Party shall not be required to proceed against Parent or Merger Sub
first before proceeding against the Guarantor hereunder regardless whether
Parent or Merger Sub is joined in any such proceeding.

3.                  CHANGES IN OBLIGATIONS, CERTAIN WAIVERS.

(a)               The Guarantor agrees that the Guaranteed Party may at any time
and from time to time, without notice to or further consent of the Guarantor,
extend the time of payment of any of the Guaranteed Obligations, and may also
make any agreement with Parent and/or Merger Sub for the extension, renewal,
payment, compromise, discharge or release thereof, in whole or in part, or for
any modification of the terms thereof or of any agreement between the Guaranteed
Party and Parent or Merger Sub without in any way impairing or affecting the
Guarantor’s obligations under this Limited Guarantee.

(b)               The Guarantor agrees that his obligations hereunder shall not
be released or discharged (except in the case where this Limited Guarantee is
terminated in accordance with Section 8), in whole or in part, or otherwise
affected by (i) the failure or delay on the part of the Guaranteed Party to
assert any claim or demand or to enforce any right or remedy against Parent or
Merger Sub, (ii) any change in the time, place or manner of payment of the
Guaranteed Obligations or any rescission, waiver, compromise, consolidation or
other amendment or modification of any of the terms or provisions of the Merger
Agreement made in accordance with the terms thereof or any agreement evidencing,
securing or otherwise executed in connection with the Guaranteed Obligations (in
each case, except in the event of any amendment to the circumstances under which
the Guaranteed Obligations are payable), (iii) any legal or equitable discharge
or release (other than a discharge or release as a result of payment in full of
the Guaranteed Obligations in accordance with their terms, a discharge or
release of Parent and/or Merger Sub with respect to the Guaranteed Obligations
under the Merger Agreement, or as a result of defenses to the payment of the
Guaranteed Obligations that would be available to Parent and/or Merger Sub under
the Merger Agreement) of any Person now or hereafter liable with respect to any
of the Guaranteed Obligations or otherwise interested in the Transactions, (iv)
any change in the corporate existence, structure or ownership of Parent or
Merger Sub now or hereafter liable with respect to any of the Guaranteed
Obligations or otherwise interested in the Transactions, (v) any insolvency,
bankruptcy, reorganization or other similar proceeding affecting Parent or
Merger Sub now or hereafter liable with respect to any of the Guaranteed
Obligations or otherwise interested in the Transactions, (vi) the existence of
any claim, set-off or other right which the Guarantor may have at any time
against Parent or Merger Sub or the Guaranteed Party, whether in connection with
the Guaranteed Obligations or otherwise, (vii) the adequacy of any other means
the Guaranteed Party may have of obtaining payment of the Guaranteed
Obligations, (viii) the addition, substitution or release of any Person now or
hereafter liable with respect to the Guaranteed Obligations or otherwise
interested in the Transactions, to or from this Limited Guarantee, the Merger
Agreement, the Equity Commitment Letter, the Support Agreement or any related
agreement or document, (ix) any change in the applicable Law of any
jurisdiction, (x) any present or future action of any Governmental Entity
amending, varying, reducing or otherwise affecting or purporting to amend, vary,
reduce or otherwise affect, any of the obligations of Parent or Merger Sub under
the Merger Agreement or of the Guarantor under this Limited Guarantee, or (xi)
any other act or omission that might in any manner or to any extent vary the
risk of the Guarantor or otherwise operate as a release or discharge of the
Guarantor.



2 
 

 

 

(c)               To the fullest extent permitted by Law, the Guarantor hereby
expressly waives any and all rights or defenses arising by reason of any Law
that would otherwise require any election of remedies by the Guaranteed Party.
The Guarantor waives promptness, diligence, notice of the acceptance of this
Limited Guarantee and of the Guaranteed Obligations, presentment, demand for
payment, notice of non-performance, default, dishonor and protest, notice of any
of the Guaranteed Obligations incurred and all other notices of any kind (other
than notices to Parent and/or Merger Sub pursuant to the Merger Agreement), all
defenses that may be available by virtue of any valuation, stay, moratorium Law
or other similar Law now or hereafter in effect, any right to require the
marshalling of assets of Parent or Merger Sub, and all suretyship defenses
generally. Notwithstanding anything to the contrary contained in this Limited
Guarantee or otherwise, the Guaranteed Party hereby agrees that the Guarantor
may assert, as a defense to, or release or discharge of, any payment or
performance by the Guarantor under this Limited Guarantee, any claim, set-off,
deduction, defense or release that (i) Parent or Merger Sub could assert against
the Guaranteed Party under the terms of the Merger Agreement or (ii) the
Guarantor could assert based on breach by the Guaranteed Party of this Limited
Guarantee.

(d)               To the fullest extent permitted by applicable Law, the
Guarantor hereby unconditionally and irrevocably waives and agrees not to
exercise any rights that it may now have or hereafter acquire against Parent or
Merger Sub that arise from the existence, payment, performance, or enforcement
of the Guarantor’s obligations under or in respect of this Limited Guarantee
(subject to the Maximum Amount) or any other agreement in connection therewith,
including any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Guaranteed Party against Parent or Merger Sub, whether or not such claim, remedy
or right arises in equity or under contract, statute or common Law, including
the right to take or receive from Parent or Merger Sub, directly or indirectly,
in cash or other property or by set-off or in any other manner, payment or
security on account of such claim, remedy or right, unless and until all of the
Guaranteed Obligations and all other amounts payable under this Limited
Guarantee shall have been paid in full in immediately available funds. If any
amount shall be paid to the Guarantor in violation of the immediately preceding
sentence at any time prior to the payment in full in immediately available funds
of the Guaranteed Obligations and all other amounts payable under this Limited
Guarantee (subject to the Maximum Amount), such amount shall be received and
held in trust for the benefit of the Guaranteed Party, shall be segregated from
other property and funds of the Guarantor and shall forthwith be paid or
delivered to the Guaranteed Party in the same form as so received (with any
necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Limited
Guarantee, whether matured or unmatured, or to be held as collateral for the
Guaranteed Obligations or other amounts payable under this Limited Guarantee
thereafter arising. Notwithstanding anything to the contrary contained in this
Limited Guarantee (but subject to Section 3(a) and Section 3(b)), the Guaranteed
Party hereby agrees that to the extent Parent and Merger Sub are relieved of any
of their obligations under the Merger Agreement, the Guarantor shall be
similarly relieved of his corresponding obligations under this Limited Guarantee
solely in respect of such relieved obligations, provided, that for the avoidance
of doubt, this shall not apply to the extent that Parent and Merger Sub are
relived for their obligations solely as a result of any order entered in any
insolvency, bankruptcy, reorganization, dissolution, receivership or other
similar proceeding affecting Parent and Merger Sub.



3 
 

 

 

(e)               The Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the Transactions and that the waivers set
forth in this Limited Guarantee are knowingly made in contemplation of such
benefits.

4.                  NO WAIVER; CUMULATIVE RIGHTS.

No failure on the part of the Guaranteed Party to exercise, and no delay in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise by the Guaranteed Party of any
right, remedy or power hereunder preclude any other or future exercise of any
right, remedy or power hereunder. Each and every right, remedy and power hereby
granted to the Guaranteed Party or allowed it by Law or other agreements shall
be cumulative and not exclusive of any other, and may be exercised by the
Guaranteed Party at any time or from time to time. The Guaranteed Party shall
not have any obligation to proceed at any time or in any manner against, or
exhaust any or all of the Guaranteed Party’s rights against, Parent or Merger
Sub liable for any of the Guaranteed Obligations prior to proceeding against the
Guarantor hereunder, and the failure by the Guaranteed Party to pursue rights or
remedies against Parent or Merger Sub shall not relieve the Guarantor of any
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of Law, of the Guaranteed
Party.

5.                  REPRESENTATIONS AND WARRANTIES.

The Guarantor hereby represents and warrants that:

(a)               he has (and will continue to have) the requisite capacity and
authority to execute and deliver this Limited Guarantee and to fulfill, to
perform his obligations hereunder and to consummate the transactions
contemplated hereby;

(b)               the execution, delivery and performance of this Limited
Guarantee do not contravene any Law, regulation, rule, decree, order, judgment
or contractual restriction binding on the Guarantor or his assets or properties;

(c)               except as is not, individually or in the aggregate, reasonably
likely to impair or delay the Guarantor’s performance of his obligations
hereunder in any material respect, all consents, approvals, authorizations,
permits of, filings with and notifications to, any Governmental Entity necessary
for the due execution, delivery and performance of this Limited Guarantee by the
Guarantor have been obtained or made and all conditions thereof have been duly
complied with; and



4 
 

 

 

(d)               assuming due execution and delivery of this Limited Guarantee
and the Merger Agreement by the Guaranteed Party, this Limited Guarantee
constitutes a legal, valid and binding obligation of the Guarantor enforceable
against the Guarantor in accordance with its terms, subject to (i) the effects
of bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other similar Laws affecting creditors’ rights generally, and (ii) general
equitable principles (whether considered in a proceeding in equity or at Law);

(e)               the Guarantor has the financial capacity to pay and perform
his obligations under this Limited Guarantee, and all funds necessary for the
Guarantor to fulfill his obligations under this Limited Guarantee shall be
available to the Guarantor for so long as this Limited Guarantee shall remain in
effect.

6.                  NO ASSIGNMENT.

Neither the Guarantor nor the Guaranteed Party may assign or delegate (except by
operation of Law, merger, consolidation or otherwise) its or his rights,
interests or obligations hereunder to any other person, in whole or in part,
without the prior written consent of the other party hereto; provided that any
such assignment or delegation shall not relieve the Guarantor of his obligations
hereunder to the extent not performed by such assignee. Any assignment or
delegation in violation of this Section 6 shall be null and void and of no force
and effect.

7.                  NOTICES.

All notices, requests, claims, demands and other communications hereunder shall
be given by the means specified in the Merger Agreement (and shall be deemed
given as specified therein), as follows:

if to the Guarantor:

 

Jie Han

No. 9 Dalian North Road, Haping Road Centralized Industrial Park,

Harbin Development Zone,

Heilongjiang Province, P. R. China

Attention: Jie Han

Email: chinaxd@chinaxd.net

 

with a copy to (which shall not constitute notice):

 

Ke Geng, Esq.

Nima Amini, Esq.

O’Melveny & Myers LLP

Yin Tai Center, Office Tower, 37th Floor

No. 2 Jianguomenwai Ave

Chao Yang District

Beijing, 100022

People’s Republic of China

Facsimile: +86-10-6563-4201

Email: kgeng@omm.com; namini@omm.com

 

If to the Guaranteed Party, as provided in the Merger Agreement.

 



5 
 

 

 

8.                  CONTINUING GUARANTEE.

(a)               This Limited Guarantee may not be revoked or terminated and
shall remain in full force and effect and shall be binding on the Guarantor, his
successors and assigns until the earliest to occur of (i) all of the Guaranteed
Obligations (subject to the Maximum Amount) payable under this Limited Guarantee
having been paid in full by the Guarantor, (ii) the Effective Time, (iii) the
termination of the Merger Agreement in accordance with its terms under
circumstances in which none of the Guaranteed Obligations are payable and (iv)
one year after any termination of the Merger Agreement in accordance with its
terms under circumstances in which Parent and Merger Sub would be obligated to
pay the Parent Termination Fee under Section 9.3(b) of the Merger Agreement if
the Guaranteed Party has not presented a bona fide written claim for payment of
any Guaranteed Obligation to the Guarantor by such day; provided that if the
Guaranteed Party has presented such claim to the Guarantor by such date, this
Limited Guarantee shall terminate upon the date such claim is finally satisfied
or otherwise resolved by agreement of the parties hereto or pursuant to Section
10. The Guarantor shall have no further obligations under this Limited Guarantee
following termination in accordance with this Section 8.

(b)               Notwithstanding the foregoing, in the event that the
Guaranteed Party or any of its Affiliates asserts in any litigation or other
proceeding relating to this Limited Guarantee (i) that the provisions of Section
1 limiting the Guarantor’s maximum aggregate liability to the Maximum Amount or
that the provisions of Sections 8, 9, 10, 12, 13 or the last sentences of
Section 3(c) or Section 3(d) are illegal, invalid or unenforceable in whole or
in part, (ii) that the Guarantor is liable in excess of or to a greater extent
than the Guaranteed Obligations or the Maximum Amount, or (iii) any theory of
liability against the Guarantor or any Non-Recourse Parties (as defined below)
with respect to the Merger Agreement, the Equity Commitment Letter, the Support
Agreement or the Transactions or the liability of the Guarantor under this
Limited Guarantee (as limited by the provisions hereof, including Section 1),
other than the Retained Claims (as defined below), then (x) the obligations of
the Guarantor under this Limited Guarantee shall terminate ab initio and shall
thereupon be null and void, (y) if the Guarantor has previously made any
payments under this Limited Guarantee, he shall be entitled to recover such
payments from the Guaranteed Party, and (z) neither the Guarantor nor any
Non-Recourse Parties shall have any liability whatsoever (whether at Law or in
equity, whether sounding in contract, tort, statute or otherwise) to the
Guaranteed Party or any of its Affiliates with respect to the Merger Agreement,
the Equity Commitment Letter, the Support Agreement, the Transactions, this
Limited Guarantee or any other agreement or instrument delivered in connection
with this Limited Guarantee or the Merger Agreement (including the Equity
Commitment Letter and the Support Agreement); provided, that if the Guarantor
asserts in any litigation or other proceeding that this Limited Guarantee is
illegal, invalid or unenforceable in accordance with its terms, then, to the
extent the Guaranteed Party prevails in such litigation or proceeding, the
Guarantor shall pay on demand all reasonable fees and expenses of the Guaranteed
Party in connection with such litigation or proceeding.



6 
 

 

 

9.                  NO RECOURSE.

(a)               Notwithstanding anything to the contrary that may be expressed
or implied in this Limited Guarantee or any document or instrument delivered in
connection herewith, by its acceptance of the benefits of this Limited
Guarantee, the Guaranteed Party agrees and acknowledges that (x) no person other
than the Guarantor has any obligations hereunder, (y) the Guaranteed Party has
no right of recovery under this Limited Guarantee or in any document or
instrument delivered in connection herewith, or for any claim based on, in
respect of, or by reason of, such obligations or their creation, against, and no
personal liability shall attach to, the former, current or future equity
holders, controlling persons, directors, officers, employees, agents, advisors,
representatives, Affiliates (other than any assignee under Section 6), members,
managers, or general or limited partners of any of the Guarantor, Parent, or
Merger Sub, or any former, current or future equity holder, controlling person,
director, officer, employee, general or limited partner, member, manager,
Affiliate (other than any assignee under Section 6), agent, advisor, or
representative of any of the foregoing (each a “Non-Recourse Party”), through
Parent, Merger Sub or otherwise, whether by or through attempted piercing of the
corporate (or limited partnership or limited liability company) veil, by or
through theories of agency, alter ego, unfairness, undercapitalization or single
business enterprise, by or through a claim by or on behalf of Parent and/or
Merger Sub against any Non-Recourse Party (including any claim to enforce the
Equity Commitment Letter or the Support Agreement), by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute,
regulation or applicable Law, or otherwise, except for Retained Claims and (z)
the only rights of recovery and claims that the Guaranteed Party has in respect
of the Merger Agreement or the Transactions are its rights to recover from, and
assert claims against, (i) Parent and Merger Sub under and in accordance with
the Merger Agreement, (ii) the Guarantor (but not any Non-Recourse Party) under
and to the extent expressly provided in this Limited Guarantee (subject to the
Maximum Amount and the other limitations described herein), and (iii) the
Guarantor upon exercise of the Guaranteed Party’s third party beneficiary rights
under and in accordance with the Equity Commitment Letter, or the Support
Agreement (claims under (i), (ii), and (iii) collectively, the “Retained
Claims”).

(b)               The Guaranteed Party acknowledges the separate corporate
existence of Parent and Merger Sub and acknowledges and agrees that Parent and
Merger Sub have no assets other than certain contract rights and cash in a de
minimis amount and that no additional funds are expected to be contributed to
Parent or Merger Sub unless and until the Closing occurs.

(c)               Other than as expressly provided under the Merger Agreement,
Section 12(k) of the Support Agreement and Section 4 and Section 6 of the Equity
Commitment Letter, recourse against the Guarantor under and pursuant to the
terms of this Limited Guarantee shall be the sole and exclusive remedy of the
Guaranteed Party and all of its Affiliates against the Guarantor and the
Non-Recourse Parties in respect of any liabilities or obligations arising under,
or in connection with, this Limited Guarantee, the Merger Agreement, the Equity
Commitment Letter, the Support Agreement or the Transactions, including by
piercing of the corporate (or limited partnership or limited liability company)
veil, or by a claim by or on behalf of Parent or Merger Sub. The Guaranteed
Party hereby covenants and agrees that, other than with respect to the Retained
Claims, it shall not, and it shall cause its Affiliates not to, institute any
proceeding or bring any claim in any way under, in connection with or in any
manner related to the Transactions (whether at Law or in equity, whether
sounding in contract, tort, statute or otherwise) against any Non-Recourse
Party. No person other than the Guarantor, the Guaranteed Party and the
Non-Recourse Parties shall have any rights or remedies under, in connection with
or in any manner related to this Limited Guarantee or the transactions
contemplated hereby. Nothing set forth in this Limited Guarantee shall confer or
give or shall be construed to confer or give to any person other than the
Guaranteed Party (including any person acting in a representative capacity) any
rights or remedies against any person including the Guarantor, except as
expressly set forth herein. For the avoidance of doubt, none of the Guarantor,
Parent, Merger Sub or their respective successors and assigns under the Merger
Agreement, the Equity Commitment Letter, this Limited Guarantee shall be
Non-Recourse Parties.



7 
 

 

 

10.              GOVERNING LAW; DISPUTE RESOLUTION.

(a)               This Limited Guarantee shall be interpreted, construed and
governed by and in accordance with the Laws of the State of Nevada applicable to
contracts to be made and performed entirely therein without giving effect to the
principles of conflicts of law thereof or of any other jurisdiction. All claims,
actions, suits and arising out of or relating to this Limited Guarantee shall be
brought and determined in the Court of the State of Nevada located in Clark
County, Nevada or, only if the Court of the State of Nevada located in Clark
County, Nevada declines to accept or does not have jurisdiction over a
particular matter, any court of the United States or any state court located in
the State of Nevada (and each such party shall not bring any Legal Proceeding
arising out of or relating to this Limited Guarantee in any court other than the
aforesaid courts), and each of the parties hereto hereby irrevocably submits
with regard to any such Legal Proceeding for itself and in respect to its
property, generally and unconditionally, to the exclusive jurisdiction of the
aforesaid courts. Each of parties hereto hereby irrevocably waives, and agrees
not to assert, by way of motion, as a defense, counterclaim or otherwise, in any
such Legal Proceeding, (i) any claim that it is not personally subject to the
jurisdiction of the above-named courts for any reason other than the failure to
lawfully serve process, (ii) that it or its property is exempt or immune from
jurisdiction of such court or from any legal process commenced in such courts
(whether through service of notice, attachment prior to judgment, attachment in
aid of execution of judgment, execution of judgment or otherwise), and (iii)
that (x) such Legal Proceeding in any such court is brought in an inconvenient
forum, (y) the venue of such Legal Proceeding is improper and (z) this Limited
Guarantee or the subject matter hereof or thereof, may not be enforced in or by
such courts.

(b)               EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY SUIT, ACTION OR OTHER PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS LIMITED GUARANTEE. THIS WAIVER OF RIGHT TO
TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH
THE BENEFIT OF COMPETENT LEGAL COUNSEL. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, SUIT OR
PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS LIMITED
GUARANTEE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS
SECTION 10(b).



8 
 

 

 

11.              COUNTERPARTS.

This Limited Guarantee may be executed in any number of counterparts (including
by e-mail of PDF or scanned versions or facsimile), each such counterpart when
executed being deemed to be an original instrument, and all such counterparts
shall together constitute one and the same agreement.

12.              NO THIRD PARTY BENEFICIARIES.

Except as provided in Section 9, the parties hereby agree that their respective
representations, warranties and covenants set forth herein are solely for the
benefit of the other party hereto, in accordance with and subject to the terms
of this Limited Guarantee, and this Limited Guarantee is not intended to, and
does not, confer upon any person other than the parties hereto any rights or
remedies hereunder, including, the right to rely upon the representations and
warranties set forth herein.

13.              SPECIFIC PERFORMANCE.

The parties hereto agree that irreparable damages would occur in the event any
provision of this Limited Guarantee were not performed in accordance with the
terms hereof by the parties and that money damages or other legal remedies would
not be an adequate remedy for such damages. Accordingly, the parties hereto
acknowledge and hereby agree that in the event of any breach by the Guarantor,
the Guaranteed Party shall be entitled to specific performance of the terms
hereof, including an injunction or injunctions to prevent breaches of this
Limited Guarantee, in addition to any other remedy at Law or equity. The
Guarantor (i) waives any defenses in any action for an injunction or other
appropriate form of specific performance or equitable relief, including the
defense that a remedy at Law would be adequate and (ii) waives any requirement
under any Law to post a bond or other security as a prerequisite to obtaining an
injunction or other appropriate form of specific performance or equitable
relief.

14.              MISCELLANEOUS.

(a)               This Limited Guarantee, together with the Merger Agreement
(including any schedules, exhibits and annexes thereto and any other documents
and instruments referred to thereunder, including the Equity Commitment Letter
and the Support Agreement) contains the entire agreement between the parties
relative to the subject matter hereof and supersedes all prior agreements and
undertakings between the parties with respect to the subject matter hereof. No
modification or waiver of any provision hereof shall be enforceable unless
approved by the Guaranteed Party and the Guarantor in writing.

(b)               Any term or provision hereof that is prohibited or
unenforceable in any jurisdiction shall be, as to such jurisdiction, ineffective
solely to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction; provided, however, that
this Limited Guarantee may not be enforced without giving effect to the
limitation of the amount payable hereunder to the Maximum Amount and the
provisions of Sections 8 and 9 and this Section 14(b).

(c)               The descriptive headings herein are inserted for convenience
of reference only and are not intended to be part of or to affect the meaning or
interpretation of this Limited Guarantee. When a reference is made in this
Limited Guarantee to a Section, such reference shall be to a Section of this
Limited Guarantee unless otherwise indicated. The word “including” and words of
similar import when used in this Limited Guarantee will mean “including, without
limitation,” unless otherwise specified.



9 
 

 

 

(d)               Each of the parties hereto acknowledges that each party and
its respective counsel have reviewed this Limited Guarantee and that any rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Limited
Guarantee.

 

[Remainder of page intentionally left blank]

 

 

 

10 
 

 

IN WITNESS WHEREOF, the Guarantor has executed and delivered this Limited
Guarantee as of the date first written above by its director or officer
thereunto duly authorized.

 

GUARANTOR

JIE HAN

By: /s/ Jie Han      


 

 

11 
 

 

IN WITNESS WHEREOF, the Guaranteed Party has caused this Limited Guarantee to be
executed and delivered as of the date first written above by its officer
thereunto duly authorized.

 

GUARANTEED PARTY

China XD Plastics Company Limited

By: /s/ Taylor Zhang         
Name: Taylor Zhang
Title: Chief Financial Officer

 

 

 

12 
 

 



 

 

 

 



 